Citation Nr: 0944969	
Decision Date: 11/25/09    Archive Date: 12/04/09

DOCKET NO.  08-20 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of basic eligibility for  non-service-connected 
disability pension benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Lawson, Counsel




INTRODUCTION

The Veteran served on active duty from July 1946 to April 
1949 as a Philippine Scout.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 determination by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in January 2008, a 
statement of the case was issued in May 2008, and a 
substantive appeal was received in July 2008.

The Board acknowledges a number of communications from the 
Veteran in which he argues that recent changes in applicable 
law render him eligible for pension.  The following Board 
decision addresses only the underlying question of basic 
eligibility for VA pension benefits.  That is the only issue 
now on appeal.  However, the Board does note the enactment of 
the American Recovery and Reinvestment Act in February 2009 
which appears to establish a new one-time benefit for certain 
Philippine veterans.  This matter is referred to the RO for 
clarification from the Veteran and any necessary action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's claim of eligibility for non-
service-connected disability pension benefits was last denied 
on the merits by the Board in December 1996.  

2.  Since that decision, evidence relating to an 
unestablished fact necessary to substantiate the claim and 
raising a reasonable possibility of substantiating the claim 
has not been received.  


CONCLUSIONS OF LAW

1.  The December 1996 Board decision denying basic 
eligibility for nonservice-connected disability pension is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2009).

2.  The criteria to reopen the claim of basic eligibility for 
nonservice-connected disability pension based on new and 
material evidence are not met.  38 U.S.C.A § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part 
at 38 C.F.R § 3.159, amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate a claim.  The RO furnished a VCAA 
letter to the Veteran in February 2009.  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the Court determined that 
VA must notify the Veteran of the reasons for the prior 
denial.  Any Kent omissions are harmless, as the Veteran 
plainly contends that his service from July 1946 to April 
1949 is sufficient to grant the claim, and under the law, the 
claim may not be granted based on such service.  The basis 
for the December 1996 Board decision was the lack of 
qualifying service from July 1946 to April 1949, and the 
Veteran was advised in October 2007 that pension benefits can 
not be paid to Veteran's whose only creditable service was 
with the New Philippine Scouts.  The result in the present 
appeal is determined as a matter of law. 

VA requested and obtained service department verification of 
the Veteran's service and found that it was in the Philippine 
Scouts only from July 1946 to April 1949, and the Veteran 
agrees with this.  The provisions of 38 C.F.R. § 3.159 
indicate that VA will not provide assistance with a claim if 
the substantially complete application for benefits indicates 
that there is no reasonable possibility that any assistance 
VA would provide to the claimant would substantiate the 
claim.  This is the case with respect to the claim currently 
being considered.  VA is specifically advised in 
38 C.F.R. § 3.159(d)(1) to refrain from or discontinue 
providing assistance when it is clear that the claimant is 
ineligible for the benefit sought based on a lack of 
qualifying service.  Under the circumstances of this case, 
the Board finds that no additional VCAA notice or assistance 
is necessary.

Claim review

The Board denied basic eligibility for non-service-connected 
disability pension in December 1996 because the evidence 
showed that the Veteran served only as a member of the 
Philippine Scouts after October 6, 1945, legally precluding 
him from VA pension.  The Veteran had not contended and the 
evidence did not show that he had served other than as a 
Philippine Scout from July 1946 to April 1949.  That decision 
is final.  38 U.S.C.A. § 7104 (West 2002).  There was a Board 
decision in February 2001 finding that the December 1996 
Board decision was not clearly and unmistakable erroneous.  

Claims are to be reopened when new and material evidence is 
submitted.  38 U.S.C.A. § 5108 (West 2002).  Applicable 38 
C.F.R. § 3.156 (2009) provides that new evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156. 

At the time of the Board's December 1996 decision, the 
Veteran's military records indicated that he served with the 
U.S. Army only as a Philippine Scout from July 1946 to April 
1949.
 
The governing provisions of 38 U.S.C.A. § 1521(a) provide, in 
pertinent part, that the VA shall pay a pension to each 
veteran of a period of war, who is permanently and totally 
disabled, including from a nonservice-connected disability.  
The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty; "active duty" 
means full-time duty in the Armed Forces.  38 C.F.R. § 3.6(a) 
and (b).  "Armed Forces" means the United States Army, Navy, 
Marine Corps, Air Force and Coast Guard, including their 
Reserve components.  38 C.F.R. § 3.1(a).
 
Service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla in the recognized guerrilla 
service, is considered active U.S. military service for 
certain VA purposes.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.8, 
3.9.  However, by statute, some Philippine service is deemed 
not to be "active military service" for the purpose of 
conferring pension benefits as a result of such service.  
This includes "[s]ervice in the Philippine Scouts" (except 
service in the Philippine Scouts prior to October 6, 1945).  
38 U.S.C.A. § 107 (b).  In addition, Congress determined that 
persons who enlisted and reenlisted with the "Philippine 
Scouts in the Regular Army between October 6, 1945 and June 
30, 1947, inclusive..." are not entitled to pension benefits.  
38 C.F.R. § 3.8 (b).
 
Accordingly, those whose only service was in the organized 
military forces, as a Philippine Scout, after October 6, 
1945, while such forces were in the service of the Armed 
Forces of the United States, are not entitled to nonservice-
connected pension.
 
In the instant case, no evidence has been received since the 
December 1996 Board decision indicating that the Veteran 
served in any capacity other than as a Philippine Scout from 
July 1946 to April 1949, and the Veteran is in agreement that 
he did not serve prior to October 6, 1945. 

The Veteran contends that other individuals who had the same 
service as he did have been awarded pension benefits.  He had 
made this argument at the time of the Board's December 1996 
decision.  The contention is irrelevant to the question of 
whether the Veteran's service qualifies him for pension 
eligibility and is not new and material as it had been raised 
and considered previously.  The Veteran further asserts in 
November 2007 that the law permits pension benefits to him.  
However, this argument had been rejected by the Board in 
December 1996 and is not new and material evidence.  The 
Veteran argues in November 2007 that 38 U.S.C.A. § 107(a) is 
unjust, but an argument about the law is not new and material 
evidence.  The Veteran may feel that changes in the law prior  
to or since the December 1996 Board decision permit a grant 
of pension to Veteran's who served only in the Philippine 
Scouts after October 6, 1945.  However, this is not true.   

The Board concludes that evidence submitted since the 
December 1996 Board decision, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim, and 
does not raise a reasonable possibility of substantiating the 
claim.  Thus, new and material evidence has not been received 
and the claim is not reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.  


ORDER

The appeal is denied.



____________________________________________
ALAN S. PEEVY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


